Exhibit 10.107

 

MATTEL, INC.

SUMMARY OF COMPENSATION OF

THE NON-EMPLOYEE MEMBERS OF THE

BOARD OF DIRECTORS

 

Remuneration

 

Annual Board Retainer:

 

Non-employee members of the Board (each, a “Director”) receive a cash retainer
of $100,000 per year.

 

  •  

Retainer payable annually to new and continuing Directors, as of the date of the
Annual Meeting of Stockholders (or, in the case of a new Director who joins the
Board between the date of the Annual Meeting and the end of the calendar year,
as of the date the Director joins the Board).

 

  •  

Pursuant to the Mattel, Inc. 2005 Equity Compensation Plan (the “2005 Plan”),
continuing Directors may elect in advance to receive all or a portion of the
annual Board retainer in Mattel common stock.*

 

  •  

Pursuant to the Mattel, Inc. Deferred Compensation Plan for Non-Employee
Directors (“Director Plan”), continuing Directors may also elect in advance to
defer all or part of their annual retainer under the Director Plan (see
“Deferred Compensation” discussion below).*

 

  •  

If no elections are made, the Director will receive the entire retainer in cash.

 

  * If a Director elects to receive all or a portion of the annual Board
retainer in Mattel common stock or elects to defer all or part of the annual
retainer under the Director Plan, the number of shares (or the number of phantom
shares in the Director Plan in the event of a deferral election) will be
calculated based on the fair market value of Mattel common stock on the date of
the Annual Meeting.

 

       If either election is made, it will be irrevocable with respect to the
year for which it is made.

 

1



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors—Compensation Summary

 

Committee Chair Retainer:

 

Each non-employee Committee Chair receives a cash retainer per year:

 

  •  

Audit—$20,000

 

  •  

Compensation—$20,000

 

  •  

Other Committees—$10,000

 

  •  

Retainer payable annually to new and continuing Committee Chairs, as of the date
of the Annual Meeting of Stockholders (or, in the case of a Director who is
appointed as a Committee Chair between the date of the Annual Meeting and the
end of the calendar year, as of the date upon which the Director is first
appointed as a Committee Chair).

 

     Continuing Directors may elect in advance to defer these fees under the
Director Plan (see “Deferred Compensation” discussion that follows).

 

Audit Committee Retainer:

 

Each member of the Audit Committee receives a cash retainer of $10,000 per year.

 

  •  

Retainer payable annually to new and continuing committee members, as of the
date of the Annual Meeting of Stockholders (or, in the case of a Director who is
appointed to the committee between the date of the Annual Meeting and the end of
the calendar year, as of the date upon which the Director is first appointed to
the committee).

 

     Continuing Directors may elect in advance to defer these fees under the
Director Plan (see “Deferred Compensation” discussion that follows).

 

Annual Equity Grant:

 

     Pursuant to resolutions adopted by the Compensation Committee, upon the
date of each Annual Meeting of Stockholders commencing with the 2009 Annual
Meeting (or, in the case of a new Director who joins the Board between the date
of the Annual Meeting and the end of the calendar year, as of the date the
Director joins the Board), each new and continuing Director will be granted
restricted stock units with dividend equivalent rights (“RSUs”), with the amount
of RSUs determined as follows: each grant will have a dollar value of $100,000
on the date of grant, and the dollar value will be converted to a number of RSUs
by dividing the dollar value by the fair market value of Mattel common stock on
the date of grant, with the resulting amount rounded to the nearest number of
whole RSUs. The RSUs will vest pro rata on a quarterly basis following the date
of grant, but the shares will not be delivered until the earlier of the third
anniversary of the date of grant or termination of directorship.

 

2



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors—Compensation Summary

 

     Continuing Directors may elect to further defer their RSU awards under the
Director Plan (see “Deferred Compensation” discussion that follows).

 

DEFERRED COMPENSATION

 

Directors may elect in advance to defer under the Director Plan:

 

  •  

all or part of their annual retainer fees, and

 

  •  

effective as of January 1, 2009, all of their annual RSU awards.

 

     Elections to defer annual retainer fees and/or equity compensation may be
made prior to the end of the calendar year immediately preceding the calendar
year in which such annual retainer fees and equity compensation will be paid.
Each such election will apply only for the upcoming calendar year. Newly-elected
Directors may not defer any annual retainer fees or equity compensation received
in the year of their election to the Board.

 

     Effective as of January 1, 2009, annual retainer fees deferred under the
Director Plan may be allocated to a number of investment options that mirror the
investment funds available under the Company’s management deferred compensation
plan. RSUs deferred under the Director Plan will be credited to a Mattel stock
equivalent account and amounts attributable to such RSU deferrals must be paid
in the form of Mattel common stock.

 

     Annual retainer fees and equity compensation deferred with respect to a
calendar year (and earnings thereon) may be paid in a lump sum or installments
over a period of 10 years commencing after the applicable Director ceases to
serve on the Board or achieves a specified age set forth in his or her deferral
election (which age cannot exceed 72). If a Director’s plan-year balance is less
than $5,000, distribution of such balance will be made in a lump sum. If a
Director makes a deferral election with respect to his or her RSU award, the
Director will not recognize income upon the vesting in the deferred RSUs.

 

     In 2008, the Company amended the Director Plan to comply with Section 409A
of the Internal Revenue Code and IRS regulations and guidance pursuant to
Section 409A.

 

3



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors—Compensation Summary

 

STOCK OWNERSHIP

 

     The Board has, as part of its Guidelines on Corporate Governance, adopted
policies regarding (i) director stock ownership, pursuant to which each Director
is to achieve a target minimum level of stock ownership, in an amount equal to
three times the annual Board retainer, within five years of joining the Board
and (ii) director retention of shares obtained in exercises of stock options and
upon vesting of RSUs. These policies are set forth in the Mattel, Inc. Board of
Directors Amended and Restated Guidelines on Corporate Governance (the
“Guidelines”).

 

     In September 2008, the Board provided then-current Directors with up to two
additional years to achieve the target stock ownership level, as adjusted to
reflect the increased annual retainer. Each Director with less than 5 years of
service on the Board as of September 2008 may achieve the adjusted target stock
ownership level by the later of (i) five years after the date upon which such
Director joined the Board or (ii) two years following the September 2008 Board
meeting.

 

MISCELLANEOUS/OTHER BENEFITS

 

Expense Reimbursement and Travel:

 

     Mattel will pay all appropriate expenses for Directors’ travel on Board
business. In most cases, and based on the Director’s preference, Mattel will
handle any travel arrangements, book airline and hotel reservations and cover
billings. Directors are permitted to use aircraft leased by Mattel for purposes
of travel on Board business. If the Director prefers, Mattel will reimburse
appropriate travel expenses for travel on Board business, including ground
transportation (such as taxis and airport limousines), first class air travel,
the reasonable cost of charter flights, and, if the Director uses a non-Mattel
private aircraft to travel on Mattel Board business, the amount reimbursable
under applicable Federal Aviation Regulations, which generally would include
variable trip-specific costs or direct operating costs of the travel on Mattel
Board business, but not fixed costs such as management fees, capital costs or
depreciation.

 

Charitable Gifts:

 

     Directors may recommend that the Mattel children’s foundation make gifts of
up to a total of $15,000 each year to one or more non-profit public charities.
The foundation also matches up to $5,000 annually for any personal gifts made by
the Director.

 

4



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors—Compensation Summary

 

Liability Insurance/Indemnification:

 

     Directors are provided with liability insurance under a directors, officers
and corporate liability insurance policy. Directors are also provided with
indemnification in accordance with the Company’s bylaws and Delaware law.

 

5